The opinion of the court was delivered by

Mr. Justice Eager.
If the schooner, sold by the sheriff was not the property of the defendant in execution, the money made ought not to be paid to the plaintiff. The facts set forth in the return are sufficiently strong to render it doubtful whether the defendant had any right of property in the schooner. ■ Under such circnm-stauces, it is safer to leave the rights of the parties to be decided in an action, than to attempt to decide upon them on a rule against the sheriff. The motion in this case must, therefore, be granted.
Mott, and Johnson, Justices, concurred.